Citation Nr: 9910350	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for a low back disability.


FINDINGS OF FACT

A chronic low back disability was not present during active 
service or for many years after service, and the current low 
back diagnoses were not caused by any in-service incident.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and service connection for a chronic 
low back disability is not presumed.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in February 1978, his spine and musculoskeletal 
system were normal on clinical review.  On his medical 
history report, also dated in February 1978, he denied having 
recurrent back pain.  In July 1978, his period of active duty 
commenced.

Service medical reports, dated in August 1978, show that the 
veteran was treated for complaints of low back pain after he 
lifted a person during training.  The diagnosis was acute 
lumbosacral strain, for which he was placed on physical 
profile and excused from physical training for a period of 
one week.

A December 1978 medical report shows that the veteran was 
treated for low back pain and that he reported that he had 
previously injured his back while wrestling when he was a 
high school student.    

In March 1979, the veteran underwent three sessions of 
physical therapy and electrical stimulation treatment for 
complaints of low back pain, diagnosed as left lower 
paravertebral back spasm.  Following completion of therapy, 
an April 1979 treatment report shows that the veteran still 
complained of low back pain.  In May 1979, following 
complaints of recurrent low back pain, he was provided with 
an X-ray examination of his lower back which indicated some 
loss of lordosis.  However, on separation examination in 
August 1979, the examining physician found the veteran's 
spine and musculoskeletal system to be normal on clinical 
evaluation.  The veteran reported on separation that he had a 
medical history of recurrent low back pain, but the physician 
who examined him at separation noted that since basic 
training in August 1978, the veteran had recurrent back pain 
which he treated with muscle relaxants, but that he had no 
further complications or sequelae relating to this history. 

In a medical history questionnaire, dated in September 1989, 
which accompanied an employment application, the veteran 
denied ever having had back trouble, a back injury, back 
surgery, and back pain on lifting.  On the same application, 
the veteran stated that he had difficulty hearing.  The 
statement bears the veteran's signature, in which he affirmed 
that the answers he presented regarding his medical history 
were true, and that he understood the consequences of 
providing a false statement.

In April 1990, the veteran submitted a claim for VA 
compensation for tinnitus and hearing loss.  The application 
includes no references to a back disorder.

VA medical records, dated from 1995 to 1996, show that 
beginning in August 1995, the veteran was treated for 
complaints of low back pain after he reportedly "twisted 
(his) back last week."  A September 1995 treatment report 
shows that the veteran related a 2 -3 month history of back 
pain secondary to an accidental fall.  Treatment reports 
dated in October 1995 show that the veteran denied having any 
previous back difficulties, and reported onset of his low 
back symptoms in July 1995, after awakening and falling out 
of his bed while attempting to shut off his alarm clock.  A 
December 1995 neurosurgery report also shows that he reported 
onset of his low back symptoms ever since he arose from bed 
one morning.  A January 1996 treatment report shows that he 
reported that his low back pain was secondary to a twisting 
injury.  A February 1996 treatment report shows that the 
examining physician noted he had a history of back injury 
from July 1995.  A November 1996 treatment report shows that 
the veteran had previously been employed as a laborer and 
that, with regards to his low back symptoms, he denied having 
had any specific precipitating injury and indicated that he 
awoke from bed one morning with low back pain which had 
reportedly persisted ever since.  

The 1995 - 1996 VA medical records show that the veteran was 
treated on several occasions for complaints of recurrent low 
back symptoms from August 1995 onwards; diagnoses 
accompanying these treatment reports characterized the low 
back disorder as lumbosacral strain, lumbar disc sciatica, 
prolapsed disc, radiculopathy from herniated nucleus 
pulposus, and lumbar disc disease.

In an April 1997 statement, a VA staff neurologist reported 
that he had reviewed the veteran's service medical records 
showing treatment on several occasions during active duty for 
complaints of low back pain, including the report showing 
that the veteran had related a history of back injury while 
in high school.  The neurologist stated, in summary, that 
there was no way to scientifically relate or separate the two 
medical histories presented in the service medical records 
which show evidence to relate the veteran's back symptoms to 
his period of service, and clinic notes relating a history of 
back injury in high school.

The transcript of a February 1998 RO hearing shows that the 
veteran testified that he had been treated for low back pain 
on several occasions during service.  He reported that after 
separating from service in August 1979, his low back symptoms 
had never entirely resolved but remained a continuous problem 
from him ever since.  He reported that he had worked in the 
logging industry, that he had been employed as a truck 
driver, a transmission mechanic's assistant, and as a 
restaurant worker.  He reported that after leaving service, 
in the years between 1978 - 1995, he treated his back pain 
with non-prescription medications, but that he never sought 
professional medical attention for his back prior to 1995 
because he was unable to afford medical care and also because 
he did not want to file a claim when he was under an 
insurance policy with his employers because he did not want 
to increase the rate of his insurance premium.  He denied 
ever having had a post-service low back injury during his 
employment, and explained that he never filed a workman's 
compensation claim because to do so would be fraudulent.  

The veteran testified that the onset of his low back 
complaints in the post-service medical records started one 
morning in 1995 when he was waking up from his bed, but he 
maintained that he always had recurrent back problems since 
his period of military service.  The veteran explained that 
the high school back injury noted in service was a minor 
injury which resolved shortly afterwards and was not related 
to his complaints of back pain during service.  He explained 
that the reason why he denied having any history of back 
problems in his medical history questionnaire in 1989 was 
because he was applying for employment and did not want to 
report any physical problems which would make him an 
unattractive hiring prospect.  He reported that he had 
previously filed claims with the Social Security 
Administration (SSA) for benefits, but that on each occasion 
his claim was denied.


II.  Analysis

The veteran's service medical records show treatment on 
several occasions for back pain, whose symptoms the veteran 
relates to his current low back symptomatology.  His claim of 
entitlement to a low back disability is thus well-grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991); See Falzone v. Brown, 8 Vet. App. 398 (1995).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
In any case, the veteran quite specifically stated at his 
February 1998 RO hearing that he did not seek any 
professional medical treatment for his low back between the 
date of his separation from service, in August 1979, and when 
he first sought treatment for his back symptoms from VA, in 
August 1995.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of back pain in service will 
permit service connection for a low back disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In the present case, the veteran's enlistment examination 
shows that his spine was normal and that he denied having any 
history of back problems.  He was deemed acceptable for 
military service and entered active duty.  Absent any 
additional corroborative medical evidence, the mere notation 
in a single medical treatment report after the veteran's 
acceptance into service, indicating that he had a prior 
history of back injury in high school, is insufficient to 
establish that a chronic low back disorder clearly and 
unmistakably pre-existed his entry into active duty such that 
the presumption of soundness is rebutted.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998);  Miller v. 
West, 11 Vet. App. 345, 248 (1998).

Though the veteran's service medical records show treatment 
on several occasions for low back complaints, the evidence 
shows that on service separation examination in 1979, no back 
disorders were noted.  Thereafter, the evidence shows that 
the veteran declared in a 1989 medical history statement that 
his back was normal and without prior history of recurrent 
problems.  A current back disability was first shown in 
August 1995, over 15 years after the veteran's separation 
from service.  VA treatment reports associated with the 
evidence, dated from 1995 -1996, show that the veteran denied 
having had any prior history of back complaints until some 
time approximately in July 1995, which was the date that he 
reportedly sustained a twisting injury to his back which 
occurred after he fell out of his bed.  In these VA medical 
reports, the veteran's treating physicians all attribute his 
current back problems to July 1995 when discussing his 
pertinent medical history, and no mention is made of any 
history of back injury sustained during active duty, nor is 
any professional opinion presented which links his current 
disability to service.  

Notwithstanding the veteran's oral testimony, as presented at 
his February 1998 RO hearing, in which he reported having 
continuous back symptoms since his period of active service, 
the probative weight of his statements are outweighed by the 
documentary evidence which shows that he had a normal spine 
on separation from service, no back problems as early as 
1989, and onset of a low back disability first shown in 1995, 
over 15 years after his separation from the military.  The 
absence of clinical documentation during this length of time 
is highly probative evidence that the claimed disorder is 
unrelated to service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).

Though the veteran presented an explanation at the RO hearing 
that he did not want admit to having had a history of back 
problems on his medical history statement of 1989 because he 
did not want to jeopardize his employment prospects, the 
document at issue clearly shows that he made a signed 
affirmation that the answers he presented regarding his 
medical history were true.  Furthermore, on the same 
application, he admitted that he had difficulty hearing.   It 
is also noteworthy that the veteran did not refer to a back 
disorder when he filed a compensation claim with VA in 1990.  

His documented affirmation, made concurrent to 1989, is more 
credible than his oral explanation presented at his hearing 
many years afterwards, in light of the fact that his motives 
at the hearing (i.e., to obtain compensation) tends to cast 
doubt on the veracity of his oral testimony when compared 
with the veracity of his written statements made earlier, in 
1989, when his motivations were less self-serving and self-
interested.  In view of the fact that the veteran's oral 
testimony is contradicted by his written statement 1989, and 
in view of the fact that the veteran did not refer to a back 
disability when he filed a compensation claim with VA in 
1990, the clear weight of the evidence is against a finding 
that the veteran has had continuous back back over the period 
from 1978 to the present.  

The April 1997 medical statement of the VA neurologist, which 
the veteran presents as medical opinion evidence that is 
purported to establish a link between his current back 
disorder and his period of active duty, does not, in fact, 
present any such conclusion.  Rather, it merely shows that 
the VA neurologist reviewed the veteran's service medical 
records (and apparently only his service medical records, as 
there is no discussion of his current back treatment 
records), and presented an equivocal, non-positional, 
observational statement that there was evidence in the 
military medical records to relate the veteran's back 
problems to his period of military service.  However, the 
neurologist does not go on to expressly state an opinion that 
the veteran's current back problems are related to the back 
symptoms for which he was treated during service, and 
therefore his statement is of limited probative value for 
purposes of linking the veteran's claimed disability with his 
period of active duty.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The medical evidence fails to establish a link between the 
veteran's current low back diagnoses with his period of 
active duty from July 1978 to July 1979.  To the extent that 
he draws a nexus between his present back disability and his 
military service based on his own personal medical knowledge, 
as he has no formal medical training he lacks the requisite 
expertise to provide commentary regarding the etiology of his 
current medical diagnoses; his statements in this regard are 
thus not entitled to any probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The preponderance of the evidence is against his 
claim of entitlement to service connection for a low back 
disorder, and therefore his appeal must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER


Service connection for a low back disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

